EXHIBIT 10.1
CHANGES TO
2008 RETURN ON EQUITY INCENTIVE AWARD
GRANT AGREEMENT


1.           Section 2 of the Grant Agreement is amended by adding the following
after the end of the paragraph:
 
“Further, Grantee shall retain Beneficial Ownership of Shares equal to not less
than 100% of the net after-tax Shares received under this Agreement until the
third anniversary date of the vesting of the Shares under this Award (the
“Beneficial Ownership Period”). Compliance with the foregoing requirement shall
be determined by reference to the reports filed by the Grantee on Forms 3, 4,
and 5, as applicable, pursuant to Section 16(a) of the Securities Exchange Act
of 1934 (the “Exchange Act”) and the aggregate number of Shares reported as
Beneficially Owned during the Beneficial Ownership Period shall be not less than
the sum of the number of Shares then required to be so owned pursuant to this
Grant Agreement and any other Grant Agreement containing this or a similar
requirement.  For purposes of this Agreement, “Beneficial Ownership” has the
meaning ascribed in Rule 16a-1(2) under the Exchange Act.”
 


2.           Section 5 of the Grant Agreement is deleted in its entirety and the
following is substituted in its stead:
 
“1.           Payment of Awards.  Up to and including 200% of the Target
Incentive Amount, as adjusted pursuant to Sections 4 and 6 of this Agreement,
will be settled 50% in cash and 50% in Shares.  The number of Shares shall be
determined by dividing the amount to be settled in Shares by the last reported
sale price of a share of Common Stock on the New York Stock Exchange Composite
Transactions on the date the Administrator certifies attainment of the
Performance Goal.  Payment will be made to the Grantee as promptly as
practicable after the Administrator's certification of the attainment of the
Performance Goal or the Change in Control Event, as the case may be, which, in
the case of payment upon attainment of the Performance Goal, shall be made no
later than the 15th day of the third month following the end of the first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture.”
 


3.           Section 8 of the Grant Agreement is amended by deleting the second
sentence in its entirety and substituting the following in its stead:
 
“If the Company must withhold any tax in connection with granting or vesting of
this Return on Equity Incentive Award, the Grantee by acknowledging this
Agreement agrees that, so long as the Grantee is an employee of the Company for
tax purposes, all or any part of any such withholding obligation shall be
deducted 50% from any cash amount payable under this Agreement and 50% from the
amount to be paid in Shares by deducting an appropriate number of shares
corresponding to the tax withholding from the number of Shares to be issued or
transferred to the Grantee pursuant to this Agreement, unless the Grantee
otherwise instructs the Company in writing not less than thirty (30) days prior
to the end of the Performance Period, to satisfy such tax withholding by
deducting a specified percentage, greater than 50%, from any cash amount payable
under this Agreement and the remaining amount from the Shares portion to
be issued or transferred to the Grantee pursuant to this Agreement.”
 
4.           Except as provided herein, all other terms and conditions of the
Grant Agreement remain in full force and effect.
 